DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
	The Terminal Disclaimer filed 6/24/2022 was approved on 6/24/2022.  The double patenting rejection set forth in the office action of 12/24/2021 is withdrawn.
Allowable Subject Matter
Claims 1-2 and 4-30 are allowed.
The following is an examiner’s statement of reasons for allowance: With regard to independent claims 1 and 22, the prior art of record fails to teach or suggest an HVAC duct having an inner composite tube nested in an outer composite tube to form a concentric nesting arrangement, wherein the inner and outer composite tubes have lengths no more than 10% different, and wherein the interior and exterior metal walls of the inner and outer composite tubes having thicknesses ranging between 15 and 300 micrometers, wherein the concentric nesting arrangement includes a male detent at a first end of the duct and a female detent at a second end of the duct, together in combination with the other elements.  Those claims dependent from claims 1 and 22 are allowable for at least the same reasons.  Independent claim 2 is allowable for the same reasons previously presented dependent claim 2 was indicated as allowable in the office action of 12/24/2021.  Those claims dependent from claim 2 are allowable for at least the same reasons.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID R DEAL whose telephone number is (469)295-9216. The examiner can normally be reached M-F generally 8-4 pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached at: Craig Schneider at 571-272-3607, Mary McManmon at 571-272-6007 and Ken Rinehart 571-272-4881. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DAVID R DEAL/Examiner, Art Unit 3753                                                                                                                                                                                                        
/CRAIG M SCHNEIDER/Supervisory Patent Examiner, Art Unit 3753